In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

        ______________________________

              No. 06-09-00029-CR
        ______________________________


         STACIE LYNN OLIVER, Appellant

                          V.

         THE STATE OF TEXAS, Appellee



    On Appeal from the 3rd Judicial District Court
             Anderson County, Texas
               Trial Court No. 29272




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                    MEMORANDUM OPINION

       Stacie Lynn Oliver has appealed from the adjudication of her guilt for the offense of forgery.

The trial court sentenced her to two years' confinement in a state jail facility.1

       On appeal, Oliver contends that her sentence is disproportionate to the crime, citing, among

other cases, Fluellen v. State, 71 S.W.3d 870 (Tex. App.—Texarkana 2002, pet. ref'd), and Latham

v. State, 20 S.W.3d 63 (Tex. App.—Texarkana 2000, pet. ref'd). To preserve such a complaint for

appellate review, Oliver must have presented to the trial court a timely request, objection, or motion

that stated the specific grounds for the desired ruling, or the complaint must be apparent from the

context. See TEX . R. APP . P. 33.1(a)(1); Harrison v. State, 187 S.W.3d 429, 433 (Tex. Crim. App.

2005); Williams v. State, 191 S.W.3d 242, 262 (Tex. App.—Austin 2006, no pet.) (claims of cruel

and unusual punishment must be presented in timely manner); Nicholas v. State, 56 S.W.3d 760, 768

(Tex. App.—Houston [14th Dist.] 2001, pet. ref'd) (failure to complain to trial court that sentences

were cruel and unusual waived claim of error for appellate review). We have reviewed the records

of the trial proceeding. No relevant request, objection, or motion was made. And, while this Court

has held that a motion for new trial is an appropriate way to preserve this type of claim for review

(see Williamson v. State, 175 S.W.3d 522, 523–24 (Tex. App.—Texarkana 2005, no pet.), and




       1
        Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court
by the Texas Supreme Court pursuant to its docket equalization efforts. See TEX . GOV 'T CODE ANN .
§ 73.001 (Vernon 2005). We are unaware of any conflict between precedent of the Twelfth Court
of Appeals and that of this Court on any relevant issue. See TEX . R. APP . P. 41.3.

                                                   2
Delacruz v. State, 167 S.W.3d 904 (Tex. App.—Texarkana 2005, no pet.)), no motion for new trial

was filed. Thompson has not preserved such an issue for appeal.

       There being no other issues before us, we affirm the trial court's judgment.



                                                    Jack Carter
                                                    Justice

Date Submitted:       May 7, 2009
Date Decided:         May 8, 2009

Do Not Publish




                                                3